DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EOM et. al., U.S. Pat. Pub. 2017/0077248, hereafter Eom (Corresponds to a reference cited in IDS)
Regarding claim 1, EOM discloses (Fig. 40) a device comprising:
a gate structure [362] disposed over a substrate [200], wherein the gate structure is disposed between a first source/drain feature [302] and a second source/drain feature [302];
a cobalt-containing (par. [0156], layer [442] is a piece of layer [440] which can contain cobalt) first interconnect feature  [472], [492] disposed directly on the first source/drain feature [302], wherein the cobalt-containing first interconnect feature is disposed in a first interlayer dielectric layer [420] and a first contact etch stop layer [370];
a second interconnect feature [562] disposed directly on the cobalt-containing first interconnect feature [492],[472], wherein the second interconnect feature is disposed in a second interlayer dielectric layer [510] and a second contact etch stop layer[500], wherein the second interconnect feature includes (par. [0175]-[0176], Fig. 40):

a titanium-containing layer [522],
a titanium-and-nitrogen-containing layer [532] disposed directly on the titanium- containing layer [522], wherein the titanium-containing layer is disposed between the second interlayer dielectric layer [510] and the titanium-and-nitrogen-containing layer[532], and wherein a first thickness of the titanium-containing layer is different than a second thickness of the titanium-and-nitrogen-containing layer (see Fig. 40), and
a tungsten-containing layer [552] (par. [0176] disposed directly on the titanium-and-nitrogen- containing layer; and
 a third interconnect feature [632] disposed directly on the second interconnect feature [561], wherein
the third interconnect feature is disposed in a third interlayer dielectric layer [580] and a third contact etch stop layer [570].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eom et. al., U.S. Pat. Pub. Pub. 2017/0077248, hereafter Eom.
Regarding claims 2 and 5-7, the claims disclose various thicknesses and relative dimensions. While not disclosed by Eom, Eom discloses close dimensions (par. [0014], [0027], [0029], [0044]-[0045],  [0059]-[0060], [0085]-[0087].
Generally, altering absolute and relative dimensions is considered to be within the ability of one having ordinary skill in the art when criticality is absent (MPEP, Latest Edition, 2144.04.IV.A, and case law therein) 

Allowable Subject Matter
Claims 10-20 are allowed. Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed structure differs from the structure of the prior art of record. The prior art of record does not disclose or make obvious all limitations.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817